 In theMatterof E. I.DUPONT DI:NEMOURS & COMPANYandUNITEDGAS, COKE & CHEMICAL WORKERS OF AMERICA,C. I. O.Case No. 4-R-1901.Decided July 15, 1946Mr. Peter B. Collins,of Wilmington, Del., for the Company.Messrs. Clarence TalismanandDavid Elliot,of Newark, N. J., forthe C. 1. 0.Mr. J. Randolph Appleby, Jr.,of South River, N. J., for the Asso-ciation.Mr. Conrad A. Wickham,Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Gas, Coke & Chemical Workersof America,C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of E. I. duPont de Nemours & Company, Parlin, New Jersey,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before HermanLazarus, Trial Examiner.The hearing was held at Perth Amboy,New Jersey, and Parlin, New Jersey, on April 8and 10, 1946,respec-tively.The Company, the C. I. O., and Parlin Employees' Association,Inc., hereinafter called the Association, appeared and participated.All parties were afforded fall opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYprincipaloffices in Wilmington,Delaware, owns and operates more69 N. L.R. B., No.63.509 510DECISIONSOF NATIONALLABOR RELATIONS BOARDthan 50 plants in 20 States of the Union. Involved in this proceedingis the Finishes Division of the Fabrics and Finishes Department of theCompany, located at Parlin, New Jersey, where the Company is en-gaged in the manufacture of lacquers, finishes, solvents, commercialnitro-cotton, and bronze powder.The Company annually uses more than $1,000,000 worth of raw ma-terials at its plants in Parlin, New Jersey, including alcohols, raw lint,copper, and pigments, approximately 50 percent of which is shipped toParlin from points outside the State of New Jersey. The Cbmpanysellsmore than $1,000,000 in finished products annually, of whichapproximately 60 percent is shipped from the Parlin plant to pointsoutside the State of New Jersey.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke & Chemical Workers of America, is a labor or-ganization, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Parlin Employees' Association, Inc., is a labor organization, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refusedto grant recognitionto the C. I. O. asthe exclusive bargainingrepresentative of the Company's productionand maintenanceemployees until the C. I. 0. has been certified by theBoard in anappropriate unit.Although the Company and the Association were under contract, inview of the fact that its expiration date was May 23, 1946, a little overamonthfromthe date of the hearing, neither contends that itscontractis a barto the present proceedings.A statementof a Boardagent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representationof employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IThe Field Examiner reported that the C. I. O. submitted application-for-membershipcards bearing the names of 343 company employees,and that the cards are dated from Julyto November 1945.The Association relies upon its contract to evidence its interest.There are approximately 1,060 employees in the unit requested by the C. I. 0., andapproximately 1,250 in that requested by the Association and the Company.The approximate rate of turn-over during the 6-month period preceding January 1, 1946,was 2.8 percent per month. E. I. DUPONT DE NEMOURS & COMPANYIV. THE APPROPRIATE UNIT511The Company's Parlin plant covers approximately 406 acres ofwhich the plant proper embraces nearly 300 acres and includes about200 separate buildings. In addition, the Company operates a villageon its grounds for the benefit of its employees.This includes housingaccommodations for approximately 77 families; dormitories and din-ing room, chiefly for its young unmarried technical employees beingtrained for supervision; a commissary, which includes a store andcafeteria; and a club.The main plant is divided into the following subdivisions: Nitro-cotton area, solvent area, mixture area, including an enamel and a clearsection,mechanical department, power department, and bronze area.The Company also operates a water supply station, called the Du-hernal area, which serves it and two other companies with water.The C. I. O. contends that the appropriate bargaining unit shouldinclude all hourly paid production and maintenance employees of theCompany at its Parlin, New Jersey, plant, but exclude technical andprofessional employees, research laboratory employees, hospital em-ployees, technical and nontechnical process inspectors, Duhernal areaemployees, village employees, commissary and club employees, theclub attendant, messengers, janitors and janitresses in offices anddormitories, change-house matrons, working leaders, dispatchers andthe dispatcher helper, club seamstresses, office and clerical employees,supervisors, and such other employees as are hereinafter discussed towhom it specifically objected at the hearing.The C. I. O. takes noposition with respect to the plant guards.The Company and the Association contend that the unit shouldinclude all employees covered by the collective bargaining agreementbetween them, namely, all of the Company's employees, includingworking leaders and nonexempt 2 salaried employees (known as theWilmington Clerical Salary employees), but excluding exempt sal-aried employees, shift engineers, and all supervisory employees withthe rank of sub-foreman and above.The C. I. O. is in general accordwith the exclusions mentioned, but as indicated above, it would addi-tionally exclude technical and clerical employees, among others, con-fining the unit to those whom it regards as production and mainte-nance employees.3Employees specifically disputed can be suitably treated in the gen-eral categories of alleged clerical, technical, supervisory, village andrelated, and miscellaneous employees.2Not classified as "exempt" under the Fair Labor Standards Act.8 The parties agreed at the hearing that the unit should include all the employees listedon Company Exhibit 2 except those specifically objected to by the C. I. O. who are dis-cussed,infra. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlleged ClericalEmployees(a)Wilmington ClericalSalahy Employees:With few exceptions,the Company's clerical employees are all to befound in this category.4They are all paid on a salary basis and re-ceive vacation and sick benefits similar to production and maintenanceworkers exceptthat theydo not lose the pay benefits of the first, 2days of sickness as do the hourly paid personnel.But for the per-sonnel discussed below, the parties agree,and we find, that the em-ployees in this group are office clericals,and as such,despite previousbargaining history, we shall exclude them from the unit.5The Company and the Association take the additional position thatcertain of the employees in this classification are production clericalsand infer that these should therefore be included in the unit.TheC. I. 0. maintains they should be excluded.With few exceptions,all of these employees work at desks perform-ing duties of an essentially clerical nature.Theyseldom leave theiroffices.Although many of them work with operating personnel incarrying on theirduties, their usual form of contract is via telephone ora pneumatic tube arrangement.All of them are under the supervisionof supervisors who also oversee the Company's office clericals.Aftera thorough consideration of each of the job classifications in thisgroup,we find these employees to be more in the nature of office cleri-cals than production clericals,and we shall, therefore,with one excep-tion, exclude them from the unitsThe exception in this group is the receiving clerk for the mechanicalarea.He spends 50 percent of his time in the actual handling of theitems he receives,such as pipes, machine parts, valves,etc., and thebalance of the time in clerical work.His desk is located in the store-room and he is in daily contact with the maintenance employees. Inview of the manual work he performs,and his daily contact with4The job classifications of this group are to be found in Company Exhibit No. R. Itshould be noted that included therein are six Iaboratorians who are located in the Purl iii(Research) Laboratory.inasmuch as their duties are identical to other laborstorians, andtheir salaried positions clue merely to such factors as longevity of service, they presentno clerical issue, and will be discussed with the other laborato rians.The Company and Association have cited Pen as sp Iran isPanrer and LightCoapanp, 64N. L. It. B. 874. as authority for including office clericals in the unit on the basis of pastbargaining history.However, we were there concerned with a public utility, characterizedby a peculiarly high degree of integration among the employees of its several departments.The special circumstances of that case do not exist here.We therefore have applied ourgeneral rule to the present situation.Matter of T. I. duPont de 1 enionra c( Company, Inc.,62 N. L. R. B. 146:Matter of Sharp It. Dohme, Inc.,h(iN. L. R. B. 1471.6These include the following employees :Main Office Croup:Stock control employees : order bun earn (sales contact) clerks andassistant clerks: traffic and shipping employees (traffic nnau, truck scheduler, yard masterand bill-of-lading and packing-list clerks);and the miscellaneous shipping and invoicingemployee.Solvent Office:Schedule Haan.Mixture Office:Batch slip clerks, and planning and scheduling clerks. E. I. DUPONT DE NEMOIRS & COMPANY513maintenance employees, we find him to be a production clerical andshall include him in the unit.(b)Other Alleged Clericals:With the exception of the messengers, all the following employeesare on an hourly pay basis and receive the same sick and vacationbenefits as production and maintenance employees generally.(1)Dispatchers and the Dispatcher Helper:These employees, ofwhom there are nine, are located in the mixture area testing labora-tory.The C. I. O. contends that their duties are clerical and that theyshould be excluded, while the Association and the Company argue fortheir inclusion.These employees function somewhat in the nature of expediters.They check "batch slips," received from the planning and supplygroup, for items requiring servicing from the raw materials ware-house, and notify the warehouse of any materials required.Generallyspeaking, it is their function to see that from the time. the batch slipis issued materials are promptly serviced to the equipment at whichthey are used, and that batch samples at various stages of productionare delivered to the control laboratories for testing.They may also,within limits, indicate the kind of tests to be made on different prod-ucts.Samples are delivered to them, and they, in turn, deliver themto the laboratory.After testing, they are responsible for makingminor changes in batches not meeting specifications.Upon completionand approval of a batch, a dispatcher will send out filling instructions.These employees occupy the same room as the control laboratoriansand have daily contact with them. They are under the same foremanwho supervises shaders and operators.Approximately 80 percent oftheir time is spent in their offices at their desks, and the balance eitherin the office where the batch slips are prepared or at the planningdepartment checking up on urgent batches. Contacts with operatorsare generally made through the foremen.The dispatcher helper performs the same type of work as the dis-patchers, as well as delivering batch samples directly from the op-erators in the plant.It is clear that these employees are production clericals.They arefar more closely associated with the productive processes than with thework performed by office clericals.We shall, therefore, include themin the present unit in accordance with our established practice con-cerning this type of employee.7(2)Messengers:There are eight employees in this group, all ofwhom are paid on a weekly basis. The C. I. O. contends that they areHotterof JosephBancroft&Sons Company.60 N. L.It.B. 1053:Matterof Sharp &Dohrnc, Inc.,58 N.L. It. B. 1579. 1590.701592- -47-vol. 69- :,4 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical and should be excluded while the Company and the Associa-tion argue for their inclusion.Six of these employees are located in the main office under the super-visor of pay roll, stenographic, cashiers and miscellaneous, one in themixture area office under the mixture area clerical supervisor, and onein the research laboratory under the research laboratory office man-ager.The main office messengers sort, distribute, and collect mail, aswell as deliver sales orders and shipping papers, throughout the officesand the plant.The mixture area messenger works largely within theplant gate carrying batch slips to dispatchers, the print shop, ware-house and shipping house. The research laboratory messenger handlesmail in the same manner as the main office messengers.We find that the duties of these employees are essentially of an officeclerical nature, and shall exclude them from the unit.(3)Utility Typist:There is one employee in this category.TheC. 1. 0. would exclude him as clerical while the Company and the Asso-ciation would include, him.He is located in the mixture area shippinghouse.His duties include the typing of container shipping tags andthe running of errands within the shipping house, although he doesnot handle materials.He is responsible to the foreman of the shippinghouse, who also supervises checker leaders, checkers, stencillers, packersand recanners.We are of the opinion that the nature of this em-ployee's duties, as well as the fact that he is under the shipping houseforeman, give him a community of interest with the production andmaintenance personnel.We shall therefore include him in the unit.(4)Printer:The Company employs one printer whom the C. I. 0.would exclude as clerical and the Company and the Association in-clude.He is located in a separate building in the mixture area.Hisduties involve the printing of labels showing the name of the product,its formula number, and the serial number of each batch.He is respon-sible to the mixture area clerical supervisor, who also supervises batchslip clerks, stenographers, typists and file clerks. In view of the factthat this employee is under a clerical supervisor, and his duties aremore closely akin to clerical than production and maintenance work,we shall exclude him from the unit.(5)Relief Telephone Operator:There is one relief telephoneoperator.The C. I. 0. desires her exclusion while the Company andthe Association desire her inclusion.The Company operates its own switchboard, which is located in themain office building, It is handled by telephone girls operating on a2-shift arrangement.These operators, the parties have agreed, andwe find, are office clericals. In addition, the Company has tie-in linesto the hospital, where the relief operator is located.This operatorhandles such outside calls as are necessary on the third shift and may E. I. DUPONT DE NEMOURS & COMPANY515also substitute for one of the main office telephone operators in thelatters' absence.We find the relief telephone operator to be an officeclerical and shall exclude her from the unit.Alleged Technical EmployeesAll of the following employeessare on anhourly paybasis andreceive the same sick and vacation benefits as productionand mainte-nance employees in general.(a)Company Laboratories:The Company operates both controland research laboratories at its Parlin plant.Both types of labora-tory employees have comparable training and background, whichdoes not include formal technical training, but rather,a general ex-perience in the Company's production line.Aside from the profes-sionalemployees, who all agree should be excluded, the parties agreethat the control laboratory employees should be included, but disagreeas to the research laboratory employees.The purpose of the control laboratories is to conduct routine andstandardized tests on company products in production.We find, inaccordance with the agreement of the parties, that the laboratoriansin these laboratoriesare ofthe type thatare normallyincluded in aproduction and maintenance unit .9We shall therefore include themin the present unit.As to the research laboratory employees, the Company contends thattheir duties and backgroundare so similarto those in the controllaboratoriesthat they too should be included in the unit.The C. I. 0.argues that they are distinct from the production workers and shouldbe excluded as technical employees.The research department consists of four main operating buildings,composing the laboratory, and a research office building.The labora-tory's functions include the development of new products, the im-provement of current products, and trouble shooting. It also setsup the standards which govern the tests performed by the controllaboratories.In the development of a new product, it conducts thenecessary experimental work to insure that the product will meet re-quired standards.When this work is completed, a formula and stand-ard sample are set up.Batches are then made in the plant until suchtime as actual experience shows that the plant can obtain the resultssWith the exception of the six lahoratorians in the Wilmington Clerical Salary groupreferred to in footnote 4.supra.^ ifatter of New Jersey WorstedMillsand Gera Mills,63 N. L.R. B. 455;Matter ofProcter & Gamble Manufacturing Company,62 N. L. R. B.1262 ;Matter of Armstrong TireAf-Rubber Company,61 N. L.R. B. 1503 ;Matter of National Lock Company,61 N. L. R. B.1366.Although control testers were excluded from a production and maintenance unit inMatter ofE. T. du Pont de11'emours &Company,Inc., Rayon Division,62 N. L. R. B. 146,the employees in that case had a far greater educational and experimental background thanthose in the present case,and were being paid on a salary basis. 516DECISIONS OF NATIONALLABOR RELATIONS BOARDobtained in the laboratory.During this period, both the chemistsand laboratorians who have worked in the experimental stage maywork in the plant until it is demonstrated that the laboratory productcan be made oji a plant scale.Job classifications in this department include shaders, color match-ers, 36 laboratorians of various grades,10 and a janitor, ditto operator,formula clerk and photostat operator.The last 3 classifications theC. I. O. would also exclude as clerical.We are of the opinion that there is a decided distinction between theresearch and control laboratory employees, the former constituting afunctional group separate and apart from the Company's productionprocess.They are the type of technical employees which we havenormally excluded from production and maintenance units."Weshall, therefore, despite prior bargaining history, exclude them fromthe unit in the present case,' with the exception of the janitor, whomwe shall include.(b)Critical Control Analyst:The one employee in this classifica-tion is objected to by the C. I. O. on the grounds that he is a technicalemployee.The Company and the Association argue for his inclusion.Located in the nitro-cotton control laboratory, it is his function toobserve the manufacture of nitro-cotton for the purpose of noting anyoff--standard deviations in production.His observations are madepurely from the manufacturing records, which include reports fromboth the laboratory and the factory operators.From the results ofhis study he may recommend slight changes in a subsequent lot.Hedoes not actually test products nor handle materials.There are nospecial educational requirements for this job, the work being such thatit can be performed by a good first-class operator after he has famil-iarized himself with the required company standards.The employeein question is under the supervision of the technical supervisor of thenitro-cotton area, who also supervises the control laboratorians of thearea.We find his duties to be closely related to production and nut of atechnical nature.We shall include him in the unit.(c)Teclin-ieal iiod Non-tee!,iueal Process Iris ecto11.e:There are fouremployees in this group, all of whom the C. I. O. contends are technicaland should be excluded, while the Company and the Association arguefor their inclusion.The duties of this group, which is scattered"Thisnumberincludes 30 laboratorians paidon anhourly basis and the6 mentioucd in:footnote 4, supra, who are on a salary basis and are included iu theWilmingtoncleri,-ASalary Employees.11Matter of L. I. (In Pont do NemonrR &Cwnpanrt,Inc., RayonDirision,62 N. L. R. B. 141;_3!atter of JosephBancroft SSonsCompany,60 N. L. It. B. 1053 ;Ifattcr ofChicagoRaw-hideManufacturingCompany.59 N. L. R. 11 1234.12 1b-id.clericals. E. I. DZ PO\ T DE NEMOURS & COMPANY517throughout the mixture, nitro-cotton and solventareas,involve thepreparation of special production batches, work on new developmentsand trouble shooting.When trouble arises they may step in and assistwith the operations in order to determine the difficulties and correctthem.There are no special professional or educational requirementsfor the job, although inspectors with extra education, such as anI.C. S. or night school course, are paid a higher rate and termed"technical" process inspectors.The Company often adds to its "non-technical" process inspectors from its operators when it hasan unusualnumber of special batches to make or special processes it wants fol-lowed.We find that the duties of these employees are closely relatedto production, and are not technical within our customary meaningof the term.WTC shall therefore include them in the unit.<lldegcd Suliel,viso. y Einployees-LeadersThere are approximately 30 employees in this group, all of whom,with the exception of the store manager, are on an hourly pay basisand receive the same sick and vacation benefits as production andmaintenance employees.They include: 7 working leaders in themixture areasenamel and clear sections; Z checker leaders in the mix-ture area,shipping section ; 5 PXC shift leaders in the nitro-cottonarea, 1 male and 1 female small package leader in thesolvent area;and 4 shift leaders and 1 leading-man smelter in the bronzearea.Inaddition, there are 5 shift leaders in protection and salvage, 1 workingleader in the village area, and 1 store manager in the commissary.Final disposition of the last 3 categories will bemadeunder the sepa-rate discussions of the employees of their respectiveareas.Here weare only concerned with the question of their statusas supervisors.The C. I. 0. contends that all these employees, with exception ofthe leading-man smelter, aresupervisory and shouldbe excluded fromthe unit; the Company and the Associationwould includethem.Theparties have stipulated, and we find, that the authorityof all is essen-tially similarin nature.The employees under consideration spend the bulk of their timeperforming the same or similar duties as are performedby the em-ployeesunder their supervision.In effect, they are working leaders,having anywhere from one to eight employees assigned to them.None of them have authority to change the status of employees work-ing underthem.Althoughthey may make recommendations, theseare only givenweightto the extentthat theymay lead to an investi-gation of the facts.We are of theopinionthatthese employees are not supervisorswithin the customary meaning of the term,and we shall thereforeinclude them in the unit. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDVillage and Related EmployeesAll employees in this group, with exception of the storemanagerand the club attendant, receive hourly wages and the same sick andvacation benefits as production and maintenance employees generally.(a)VillageMaintenance Employees:The 10 employees in thisgroup include, in addition to a working leader, 3 painters, 1 carpenter,a plumber, a utility man and 3 laborers.The Company and Associa-tion argue for their inclusion and the C. I. 0. for their exclusion.These employees perform maintenance work on the Company'shousing accommodations, dormitories and dining room, the main officelawn, plant shrubbery, and the parking lot.A very small portion oftheir time (less than 10 percent) may be spent on work in the plantitself, but the large bulk of their work is restricted to the village.These employees have their own foreman.We have previously in-cluded employees of this type in a production and maintenance unitestablished at a plant of this Company 13We shall include them here.Having previously determined that the working leader is a non-supervisory employee, we shallalsoinclude him in the unit.(b)Commissary and Retail Store:These activites are located inone building and are operated for the benefit of the plant employeesin general.The four employees in this group include a store man-ager, commissary cook and butcher, counter clerk and cashier, and adishwasher.The store manager supervises these employees, but onlyin the capacity of a working leader.As we have heretofore found,he is not a supervisor within the customary meaning of that term.All these employees are under the supervision of the village super-visor.The C. I. 0. would exclude, and the Company and Associationinclude, these employees.We have previously included employeesof this type in production and maintenance units14We shall includethem in the present unit.(c)Dormitories and Dormitory Dining Room:These activities,sometimes referred to as the "Club," are maintained primarily for theuse of the Company's unmarried technical employees, although someof the guards and village maintenance personnel live in the dormi-tories also.There are 11 employees in this group, including a clubcook, a club dishwasher, 6 waitresses, and 3 club seamstresses.TheC. I. 0. would exclude, and the Company and Association include,these employees.The seamstresses perform general chambermaidduties in the dormitories.All these employees are under the super-vision ofthe club matron, who is admittedly a supervisory employee.Although the services rendered by these employees are chiefly to18Matterof E. I.du Pont de Nemour8 & Company,Inc., Rayon Division,62N. L. R. 13. 146.34Matter of Dixie Cup Company,64N. L. R. B.762;Matterof E. 1.du Pont de Nemourad.Company, Inc., Rayon Division,62 N. L.R. B. 146;Norwalk Tire & Rubber Company,b7 N. L. R. B. 1520. E. I. DUPONT DE NEMOURS & COMPANY519personnel not included in the unit, the duties performed by them areclosely akin to those in the previous classification.For this reason,we shall include them in the unit.(d)Club Attendant:This employee is in charge of a clubhouserun by the Company for its employees. It is used by an employees'club, a scout troop, a women's club, and sometimes for safety meetingsor exhibitions of company products for the benefit of company em-ployees and their families.The Company and Association wouldinclude, and the C. I. O. exclude, this employee.His duties are to tendthe pool tables and bowling alleys, perform the janitorial duties, andattend the candy and tobacco counter.He is obviously a maintenanceemployee, and we shall include him in the unit.Miscellaneous EmployeesThese employees are all on an hourly wage basis, and receive thesame sick and vacation benefits as other hourly paid employees.(a)Protection and Salvage Employees:There are 15 uniformedplant guards who are neither armed, militarized, nor deputized.Theirduties are essentially those of plant watchmen, relating to the pro-tection of company property.They patrol the plant and village andcheck entries to the company grounds.They also have authority toinspect employees and others for possession of matches at the gate,reporting any violations in this regard, and to refuse admission to anyemployees under the influence of intoxicating liquor.Generallyspeaking, however, their duties are not related to governing the con-duct of the company employees.We shall, therefore, in accordancewith the agreement of the parties, as well as our general practice whereguards possess no monitorial duties, include them in the unit .15There are five shift leaders who direct the activities of the guardsto whom the C. I. O. has objected on the grounds that they are super-visory.Having previously determined that they are not supervisory,we shall also include them in the unit.(b)Duhernal Area Employees:This area is operated by the Com-pany through an arrangement with the Hercules Powder Companyand the National Lead Company for the purpose of supplying water tothe three companies, among whom the costs of operation are periodi-cally allocated.It is located 7 miles from the Company's plant,although there is a booster station located on the plant grounds.Theemployees who work the system are on the company pay roll, butperform duties generally performed by the employees of any watersupply company. On occasion, the Company's maintenance employees16Matter of Southwest Pump Company,63 N. L. R. B. 1375;Matter of Joseph Bancroft& SonsCompany,60 N. L. R. B. 1053;Matter of T. B. Woods' Sons Company,58 N. L. R. B.1437. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDservice the system.The C. 1. 0. objects to the inclusion of these em-ployees on the grounds that their duties are not directly related to thoseof the production and maintenance group.The Company and theAssociation would include them.We are of the opinion that theduties of these employees are so completely unrelated to the plantoperations of the Coinpn,y that they would be decidedly out of placein a production and maintenance unit.We shall therefore excludethem.(c)Change House Mati,ons:There are two employees in this groupboth of whom the C. I. 0. would exclude and the Company and theAssociation would include.They work in a building in which femaleemployees change their clothes.They are each in charge of the build-ing on one of two shifts. Although they do no janitorial work, theykeep the place straightened up, make it comfortable, and make coffeefor the employees.They are under the supervision of the servicesupervisor, who is located in the main office.Their work is in the samegeneral category as that of the club attendant and commissary em-ployees.We shall therefore include them in the unit.(d)O fee Janitor's and Janitresses:In addition to the factoryjanitors, who have been included in the unit, there are three janitorsand one janitress who work in the main office, and one janitress whoworks in the mixture area office, the mixture area laboratory, andthe women's change house.The former are under the supervisor ofpay rolls, stenographic, cashiers and miscellaneous, and the latterunder the mixture area clerical supervisor.Aside from-their location,their duties are of the same nature as those of the factory janitors andjanitresses.We shall include them in the unit 1e(e)Hospital Attendants and First Aid Men and Nurses:There aretwo hospital attendants and first aid men and two registered nursesemployed by the Company. The C. I. 0. would exclude, and theCompany and Association include, them. They perform medicalduties at the hospital and are under the supervision of a doctor. Theirinterests are different from those of the production and maintenanceemployees, and we shall exclude them.,,We find that all production and maintenance employees at the Com-pany's plant in Parlin, New Jersey, including laboratorians of allgrades it the Company's control laboratories, all dispatchers and thedispatcher helper, the critical control analyst, all technical and non-technical process inspectors, settling house attendants, material check-ers, the contact man, the receiving clerk for the mechanical area, the16Matter of Frick Company,63 N. L, R. B. 837;Matter ofIdeal Roller&ManufacturingCompany,60 N. L. R. B. 1105;Matter of Joseph Bancroft &Sons Company,60 N. L. R. B.1053;Matter of The Ingersoll Milling Machine Company,58N. L. It. B. 251."Matter of Electronic Laboratories,Inc.,65 N. L.It.B. 840(Nurses);Matter of Key-stone Steel& Wire Company,65 N. L.R. B. 274(FirstAid Men). E. I. DUPONT DE NEMOURS & COMPANY521utility typist in the mixture area shipping house, all leaders, all pro-tection and salvage employees, village maintenance employees, com-missary and store employees, dormitory and dormitory dining roomemployees, the club attendant, change house matrons, all office janitorsand janitresses, and the janitor in the Parlin research laboratory, butexcluding all Wilmington Clerical Salary employees "I except as mayhereinabove be included, all Duhernal area employees, all professionalemployees, all Parlin (Research) Laboratory employees,19 all mes-sengers, the printer, the relief telephone operator, all hospital attend-ants and first-aid men, all nurses, and all or any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lationsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with E. I. duPont deNemours & Company, Parlin, New Jersey, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work(luring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces of18For employees in this group, see footnote6, supra.iuExcepting the janitor mentioned In inclusions. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byUnited Gas, Coke & Chemical Workers of America, C. I. 0., or byParlin Employees' Association, Inc., for the purposes of collectivebargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.